Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to claims filed on 9/28/2020.  Claims 1-20 are pending in this application.
Priority
2.	Applicant claims a priority of 12/18/2018; this date is considered.
Information Disclosure Statement
3.	Applicant filed an Information Disclosure Statement on 1/04/2021; it is considered.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- hardware processors: claim 1
- sets of forces: claims 1, and 11
- vehicle states: claims 1, and 11
- a vehicle envelope: claim claims 1, and 11
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
7.	 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.    A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).

10.    Independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 1 is clearly having similar limitations with claim 1 of US Pat. 10821969.
11.    Dependent claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 2 is clearly having similar limitations with claim 6 of US Pat. 10821969.
12.    Dependent claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 3 is clearly having similar limitations with claim 7 of US Pat. 10821969.
13.    Dependent claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 6 is clearly having similar limitations with claim 1 of US Pat. 10821969.

15.    Dependent claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 8 is clearly having similar limitations with claim 5 of US Pat. 10821969.
16.    Dependent claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 9 is clearly having similar limitations with claim 9 of US Pat. 10821969.
17.    Dependent claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 10 is clearly having similar limitations with claim 14 of US Pat. 10821969.
18.    Independent claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Pat. 10821969 by Pan et al. (same assignee). Although the claim at issue are not expressly identical, it is not patentably distinct from each other because these claimed inventions are directed to using the same structure for the same claimed purpose. 
19.    Dependent claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 12 is clearly having similar limitations with claim 16 of US Pat. 10821969.

21.    Dependent claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Pat. 10821969 by Pan et al. (same assignee) wherein pending claim 16 is clearly having similar limitations with claim 11 of US Pat. 10821969.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
22.	Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Worrel et al., (US Pub. 20150120149 A1 = US Pat. 9145129 B2) (hereinafter: “Worrel”).
A. Per independent claims 1, and 11: Worrel teaches a vehicle configured to improve ride comfort for users within the vehicle during operation of the vehicle, comprising:
a set of sensors (i.e., to “obtain data”, see Worrel, para. [0009], [0023], Fig. 2 ref. 215, 220) configured to generate output signals, wherein the output signals convey current operational information regarding the vehicle; and

determine the current operational information regarding the vehicle, wherein the determination is based on the output signals see Worrel,Fig. 2 ref. 215), wherein the current operational information includes speed of the vehicle (see Worrel para. [0009]);
determine a current set of forces operating on one or more of the vehicle and one or more of the users within the vehicle, wherein an individual force in the current set of forces (e.g., changing a vehicle’s speed limit, (see Worrel para. [0009], [0020], [0022]), is based on one or more of a lateral acceleration (see Worrel para [0010]);
compare a characteristic of the current set of forces to a comfort threshold level (i.e., a comparison step is suggested, see Worrel para. [0011]) (a limitation of “wherein a breach of the comfort threshold level indicates an undesirable level of comfort or one or more of the users within the vehicle” is very obvious: “breach of comfort” simply means not with comfort; and
 responsive to the characteristic breaching the comfort threshold level, effectuate a modification in the operation of the vehicle (see Worrel claim 1, para. [0008], [0020]),
Worrel is silent about “a vehicle envelope” wherein a breach of the comfort threshold level indicates an undesirable level of comfort for one or more of the users within the vehicle”, and “…such that a subsequent change in the characteristic that corresponds to the modification reduces and/or remedies the breach of the comfort threshold level”.
If they are, then appropriate countermeasures, such as disclosed herein, could be taken.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Worrel.,  to disclose that “… wherein a breach of the comfort threshold level indicates an undesirable level of comfort for one or more of the users within the vehicle”, and “…such that a subsequent change in the characteristic that corresponds to the modification reduces and/or remedies the breach of the comfort threshold level” because both applicant and Worrel are working in the same field of endeavor to improve a vehicle user’s comfortable level while operating that vehicle.
B. Per dependent claims 4, and 14: Worrel implies a change of state from unstable condition to a stable condition; this is a motivation of Worrel’s invention (i.e., a vehicle 101 makes a prediction to reflect conditions on a road ahead in order to reduce a motion sickness, see Worrel, para. [0023]).
23.	Claims 2, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Worrel in view of Pandita’s NP “Preceding Vehicle State Prediction”.
	The rationales and reference for a rejection of claim 1 are incorporated.

However, Pandita suggests to make a prediction within 5 seconds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Worrel et al.,  with Pandita to make a prediction in a short time for a driver having enough time to prepare in advance against an uncomfortable situation.
24.	Claims 5, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Worrel in view of Bos (US Pat. 7,437,219 B2).
	The rationales and reference for a rejection of claim 1 are incorporated.
Worrel does not expressly disclose that a subset of the potential future vehicle states are limited based on the individual sets of forces exceeding one or more comfort threshold levels.
However, Bos suggests about using an indicator 7 to avoid a motion-sickness for a person in a vehicle to make that person feel more comfortable (see Bos, Fig. 1, and col. 5 lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Worrel et al., with Bos to reduce uncomfortable levels (i.e., relating to a motion sickness)  of a vehicle’s occupant through prediction a potential sharp turn ahead.
Conclusion
25.	Claims 1-20 are rejected.  

27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) t http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000. 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662